    3:18-cv-03118-JFA                  Date Filed 08/23/19                     Entry Number 86-9                       Page 1 of 1

                         Messages with Chris, Munish (+16099337246, +19894934317)




                                              Received from Chris on Jul 12, 2017 3:12:24 PM

       Brian I included Munish on this txt. Munish I included Brian. U two connect directly - tomo is all set

                                                     Sent on Jul 12, 2017 3:13:08 PM

                                                                                                                            Ok got it

                                             Received from Munish on Jul 12, 2017 3:45:37 PM

       See you tomorrow Brian at 11:15- terminal C

                                             Received from Munish on Jul 12, 2017 3:45:50 PM

       We can touch base on am

                                                     Sent on Jul 12, 2017 11:42:02 PM

                                                                                                 Finally made it in see you in the am

                                             Received from Munish on Jul 13, 2017 7:05:03 AM

       Wow - long day

       Let's plan on meeting 11:15-11:30- can we please meet at Terminal C arrivals outside I will double park. We can meet
       outside the door closest to Starbucks

                                                     Sent on Jul 13, 2017 7:55:45 AM

                                                                                             Yes it was but yes see you at terminal c

                                                     Sent on Jul 13, 2017 11:15:32 AM

                                                                                Grabbing my rental and heading over they're slow

                                             Received from Munish on Jul 13, 2017 11:30:24 AM

       200 Park Ave, Florham Park NJ

                                                     Sent on Jul 13, 2017 11:33:07 AM

                                                                                                       Ok got it leaving in 5 minutes

                                             Received from Munish on Jul 13, 2017 12:41:06 PM

       How are you looking?

                                             Received from Munish on Jul 13, 2017 1:21:57 PM

       Just waiting for sandwich and be there in 5

                                                 Failed to send on Jul 13, 2017 1:24:44 PM

                                                                                                                    Ok sounds good

                                             Received from Munish on Jul 13, 2017 7:57:42 PM

       Nice to meet you, hope you are on your way home

                                             Received from Munish on Jul 13, 2017 7:57:53 PM

       Look forward to working together

                                                      Sent on Jul 15, 2017 1:29:14 PM

                 It was great meeting you also. Believe it or not I just landed back home at 1:30 this morning. Had delays and
                 cancellations again. I'm so glad to be back home but ttys. Look forward to future endeavors.

                                             Received from Munish on Jul 15, 2017 2:01:04 PM

       Wow - speak soon




B                                                                 -1-                                            Nov 30, 2017, 10:00:37 AM

                                                                                                                                        SDNY_00027845
